DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
3.	The after-final amendment filed 1 April 2021 has been considered but will not be entered since the amendment requires further consideration and/or search. Specifically, the amendments to claims 1, 2, and 7 add new limitations not previously considered including reciting:  the ethylene/vinyl acetate copolymer resin layer as the second surface layer is “uncross-linked”, ethylene/methyl acrylate copolymer layers are adhesive layers provided on both sides of the vinylidene chloride copolymer resin layer and the lowest draw temperature is 850C or less. Further, the amendment to recite “uncross-linked” appears to raise new issues under 35 USC 112(a). While applicants point to paragraphs [0059], [0062], and [0064] of the present specification as support, the cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. The insertion of the above phraseology positively excludes 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787